DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed 11/04/2021. As directed by the amendment, claims 1 and 3-5 were amended, claims 7-8 were added and no claims were cancelled. Thus, claims 1-8 are presently pending in this application
Claims 1-8 are allowed based on the reasons for allowance below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a main fixing member” with the function of fixing and the function of switching from “a main unfixed stated to a main fixed state in which the main fixing member encircles a first portion of a user that is not legs of the user” (claim 1, lines 3-7), “an action side fixing member” with the function of fixing and the function of switching from “an action side unfixed state to an action fixed state in which the action side fixing member encircles one or more of the legs of the user” (claim 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Main fixing member: the first fixing member 20, paragraph 65 of the specification, wherein the first fixing member 20 include a first fixing portion 110 and a second fixing portion 120, and a sensing portion 100 having a first conductor, second conductor 140 (fig. 3, paragraph 75) or the first fixing member 20 include a first fixing portion 210 and a second fixing portion 220, and a sensing portion 200 comprising a first conductor 230 and second conductor 240 (fig. 4, paragraph 81) or the first fixing member 20 include a 
Action side fixing member: the second fixing member 60, paragraph 69 of the specification, wherein the action side fixing member 60 include a first fixing portion 110 and a second fixing portion 120, and a sensing portion 100 having a first conductor, second conductor 140 (fig. 3, paragraph 75) or the action side fixing member 60 include a first fixing portion 210 and a second fixing portion 220, and a sensing portion 200 comprising a first conductor 230 and second conductor 240 (fig. 4, paragraph 81) or the action side fixing member 60 include a first fixing portion 310 and a second fixing portion 320, and a sensing portion 300 comprising a switch 330 (fig. 5, paragraph 91).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Goldfarb (2013/0197408) and Aoki (2012/0071797) do not specifically disclose the claimed method as presented in the claims 1-8. 
Goldfarb discloses a method of controlling a motion assistance apparatus (100, fig. 1, paragraph 0038, abstract, lines 1-14), the motion assistance apparatus including a drive source (paragraph 0038, the motor on joint 102R and 102L are attached to the main fixing member (110)), a main fixing member configured to attach to a first portion of a user that is not legs of the user (main fixing member is 110, see figs.1-2, paragraph 0039), an action side fixing member (108R/108L, fig. 2, paragraph 0039) configured to attach to a leg of the user (see fig. 1), a power transmitting device (102R/102L having joint sprocket gear (504) and housing of the 108R/108L that allow power to be 
Aoki discloses a sensor being used to detect when the power lines are being disconnected (paragraph 0043).
However, both Goldfarb and Aoki fail to disclose the method of controlling a motion assistance apparatus, the motion assistance apparatus comprising a main fixing member configured to selectively connect the first end to the second end of the main fixing member to switch the main fixing member from a main unfixed stated to a main fixed state in which the main fixing member encircles a first portion of a user that is not legs of the user, an action side configured to selectively connect to the first end to the 
Therefore, claims 1-8 have been found allowable since any conclusion of obviousness would be based upon improper hindsight reasoning, using knowledge gleaned only from the applicant's disclosure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hamaya (2012/0316477) is cited to show a motion assist device having a main belt and a thigh belt.  
Shimizu (2012/0316476) is cited to show a motion assist device having a main belt and a thigh belt. 

Takahashi (2011/0218466) (2011/0160626) is cited to show a walking assistance device having a main belt and a thigh belt. 
Takahashi (2011/0172571) is cited to show a walking assistance device having a main belt and a thigh belt. 
Shimizu (2011/0172570)(2010/0298746) is cited to show a walking assistance device having a main belt and a thigh belt. 
Fujil (2006/0258967) is cited to show a walking aid device having a main belt and a driving source.
Shimada (2006/0052731) is cited to show a walking assistance device having a main belt and a plurality of leg belts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU A VO whose telephone number is (571)270-1045.  The examiner can normally be reached on M-F from 9:30 AM to 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TU A VO/Primary Examiner, Art Unit 3785